UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-08359 The Westport Funds (Exact name of Registrant as specified in charter) 253 Riverside Avenue Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 9/30/11 FORM N-Q Item 1.Schedules of Investments. THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 97.7% Shares Market Value Business Products & Services - 11.3% Arbitron, Inc. $ CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Communications Equipment & Services - 1.0% General Communication, Inc. - Class A(a) Consumer Products & Services - 16.9% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Ruby Tuesday, Inc.(a) Saks, Inc.(a) Health Care Products & Services - 8.2% Universal Health Services, Inc. - Class B Industrial Services - 10.2% DeVry, Inc. ITT Educational Services, Inc.(a) United Rentals, Inc.(a) Industrial Specialty Products - 20.5% FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) Insurance - 11.1% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services - 5.5% Charles River Laboratories International, Inc.(a) Kinetic Concepts, Inc.(a) Oil & Gas Producers - 6.3% Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) $ Publishing - 4.3% John Wiley & Sons, Inc. Security Products & Services - 2.4% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $367,931,178) $ MONEY MARKETS - 2.2% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $13,518,301) $ TOTAL INVESTMENT SECURITIES - 99.9% (Cost $381,449,479) $ OTHER ASSETS AND LIABILITIES - 0.1% NET ASSETS - 100.0% $ (a)Non-income producing security. See Notes to Schedules of Investments. THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 96.8% Shares Market Value Banks & Thrifts/Financial Services - 3.7% Cullen/Frost Bankers, Inc. $ MasterCard, Inc. - Class A State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising - 1.2% Interpublic Group of Companies, Inc. Business Products & Services - 16.5% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Chemicals - 11.0% Air Products and Chemicals, Inc. Albemarle Corp. FMC Corp. Praxair, Inc. Consumer Products & Services - 10.2% American Eagle Outfitters, Inc. Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Ross Stores, Inc. Engineering & Consulting - 1.4% Chicago Bridge & Iron Company N.V. Health Care Products & Services - 7.2% CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B Industrial Services - 3.2% Republic Services, Inc. Industrial Specialty Products - 18.9% Amphenol Corp. FEI Company(a) International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Pall Corp. $ Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance - 3.6% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services - 7.3% Abbott Laboratories Charles River Laboratories International, Inc.(a) Kinetic Concepts, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers - 9.3% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation - 1.6% FedEx Corp. Utilities - 1.7% Entergy Corp. TOTAL COMMON STOCKS (Cost $324,103,595) $ MONEY MARKETS - 2.9% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $10,516,429) $ TOTAL INVESTMENT SECURITIES - 99.7% (Cost $334,620,024) $ OTHER ASSETS AND LIABILITIES - 0.3% NET ASSETS - 100.0% $ (a)Non-income producing security. See Notes to Schedules of Investments. THE WESTPORT FUNDS NOTES TO SCHEDULES OF INVESTMENTS September 30, 2011 (Unaudited) Security Valuation – The Funds’ portfolio securities are valued as of the close of business of the regular session of trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time).Securities traded on stock exchanges are valued at the last sale price and securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market, and which are not quoted by NASDAQ, are valued at the last sale price, if available, otherwise, at the last quoted bid price.Securities for which market quotations are not readily available, or for which an available market quotation is determined not to be reliable, are valued at their fair value as determined in accordance with the valuation procedures approved by the Board of Trustees.Money market instruments and other debt securities with a remaining maturity of less than 60 days are valued at amortized cost, which approximates market value. Security Transactions – Security transactions are accounted for on the trade date.Securities sold are determined on a specific identification basis. Federal Tax Information – As of September 30, 2011, The Westport Funds had the following federal tax cost resulting in unrealized appreciation as follows: Westport Select Cap Westport Fund Fund Gross Unrealized Appreciation $ $ Gross Unrealized Depreciation $ ) $ ) Net Unrealized Appreciation $ $ Federal Income Tax Cost $ $ Footnote Disclosure Each Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. Generally Accepted Accounting Procedures (“U.S. GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Funds did not hold any Level 2 or Level 3 securities during the period ended September 30, 2011. There were no transfers into and out of any level during the current period. It is the Funds’ policy to recognize transfers into and out of all levels at the end of the reporting period. Westport Select Cap Fund Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Common Stocks* $ $
